DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims  1, 12 are amended and field on 5/11/2022.
There is no indication to claims 19-20, it seems that they are canceled.
Claim Objections
Claims 19-20 objected to because of the following informalities:  
 The claims 19-20 has no identifier, so the applicant is asked to use the correct claim identifiers to indicate that claim 19 and 20 are cancelled (so if the applicant is planning to add new claims, s/he starts after 20).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (US. 20160331897A1) (“Anand”) in view of Browd et al. (US. 20120302938A1)(“ Browd”).
Re claim 1, Anand discloses an medical device (abstract, ¶0009, Figs. 1-3c, the general shape of the distal end of the catheter 102 and Fig. 15 shows the piezoelectric element) configured to improve medicament dispersion (¶0089), the medical device comprising: an implantable catheter (102, ¶0105, ¶0009) having a distal end ( close to distal most of  112, Fig. 3c) configured to be positioned within a flow of cerebrospinal fluid of a patient (abstract, ¶0089), a proximal end (close to infusion port 182, ¶0106), and a body (body of 102) defining a lumen extending lengthwise along the implantable catheter configured to enable a flow of medicament from the proximal end to an infusion port (122a/b, Fig. 3A) positioned in proximity to the distal end (Fig. 3c, abstract, ¶0089), the implantable catheter further including a piezoelectric element  (148) positioned in proximity to the infusion port  (Fig. 15) configured to selectively oscillate during medicament administration to improve dispersion of the medicament within the cerebrospinal fluid (vibration, ¶0089, ¶00102,  ¶0115, ¶0122) and further disclose at least one sensors (¶0104, one of plurality sensors108) configured to determine an increased rate of activity of the patient (such as expansion and contraction sensor, ¶0104) wherein activation of the piezoelectric element is timed (¶0102) to correspond with the sensed increased rate of activity of the patient (the reading on 108 will lead to ¶0059, the vibration of the 148 is synchronize with delivery/aspiration and at least one of 108 is measuring), but it fails to specifically disclose that at least one of the sensors is a posture orientation sensor, motion sensor or accelerometer.
However, Browd discloses an implantable medical catheter with implantable port (100, Figs. 1-2) which includes orientation sensor or accelerometer sensor (106, abstract,¶0040) and an actuator which can be piezoelectric ( abstract, ¶005, Fig. 5a) which is activated by the sensor (abstract, ¶0041) in the respond in predetermined time (¶0041-¶0042). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable port of Anand to include orientation sensor or accelerometer sensor so that the at least sensor is one of a posture orientation sensor, motion sensor or accelerometer as taught by Browd for the purpose of using an art recognized sensors and the controlling the flow rate/ or activating fluid’s component base on the reading of the sensors (Browd, abstract, ¶0041, wherein the system Anand used for delivery and aspiration ¶0012 and the piezoelectric is used for vibration the fluid, but the system of Browd is used for aspiration and the piezoelectric is used to close/ open the valve. However, the modification is done by specifying type of at least one sensor of Anand to be orientation sensor/ accelerometer sensor as similar to the one of Browd which is capable to measure and send the reading to the processor for an action).
Re claim 2, Anand discloses wherein the piezoelectric element is configured to oscillate for a predefined period of time in relation to administration of the medicament (¶0089, ¶0102, ¶0057).  
Re claim 3, Anand discloses wherein the medical device further includes one or more physiological sensors (108, ¶104) configured to monitor one or more physiological conditions of the patient to time oscillation of the piezoelectric element to correspond with an inference of heightened cerebrospinal fluid oscillations (¶0104, heart rate).  
Re claim 4, Anand discloses wherein the one or more physiological sensors is configured to monitor at least one of a heart rate or respiratory rate of the patient (¶0104).  
Re claim 5, Anand discloses wherein the proximal end of the implantable catheter is operably coupled to an implantable port (182, ¶0009, ¶0106) configured to subcutaneously receive the medicament (¶0106).  
Re claim 7, Anand discloses wherein medical device further comprises a medicament flow sensor configured to detect a flow of medicament to time oscillation of the piezoelectric element (¶0119, ¶0102).  
Re claim 8, Anand discloses further comprising an implantable power source (¶0089) configured to power the piezoelectric element (¶0105, wherein the system is fully implanted).  
Re claim 10, Anand discloses wherein the body of the implantable catheter further defines one or more electrical conduit lumen extending lengthwise along the implantable catheter (lumen for 150) configured to house the one or more electrical conduit electrically (150) coupling the implantable power source to the piezoelectric element (¶0089, ¶0105, wherein the system is fully implanted).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Browd and further in view of Kalpin (US. 20100125246A1).
Re claim 6, Anand in view of Browd fails to disclose wherein medical device further comprises a needle detection sensor configured to detect an insertion of a needle into the implantable port to time oscillation of the piezoelectric element.  
However, Kalpin discloses an implantable medical catheter with implantable port ( 34 is the catheter  and 40 is the port, Figs. 1-2) and the location in the spinal canal (¶0026) wherein medical device further comprises a needle detection sensor (14) configured to detect an insertion of a needle (20)  into the implantable port (40, ¶0081).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable port of Anand to include a needle detection sensor so that the medical device further comprises a needle detection sensor configured to detect an insertion of a needle into the implantable port to time oscillation of the piezoelectric element as taught by Kalpin for the purpose of improving the port for utilizing the sensor for determining the flow rate and status of the flowing and time of flowing (Kalpin, ¶0081, wherein the flowing the fluid time is the same time as the time for time  oscillation of the piezoelectric element, ¶0102 of Anand).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Browd and further in view of Zhu et al. (US. 20130324892A1) (“Zhu”).
Re claim 9, Anand in view of Browd fails to disclose wherein the implantable power source is configured to be inductively charged through a skin of the patient.  
However, Zhu discloses an implantable medical catheter with implantable port (12 is the catheter  and 14 is the port, Figs. 1-2) and the location in the spinal canal (¶0042) wherein medical device further comprises the implantable power source (¶0029) is configured to be inductively charged through a skin of the patient (¶0029, by the external charger 22).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable power source of modified Anand so that the implantable power source is configured to be inductively charged through a skin of the patient as taught by Zhu for the purpose of charging the power without any surgical procedure (Zhu, ¶0029).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Browd and further in view of Brisken (US. 5,931,805).
Re claim 11, Anand in view of Browd fails to disclose wherein the piezoelectric element includes a bending plate configured to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter during administration of the medicament. 
 However, Brisken discloses a catheter (Fig. 1 or Fig. 9) has a piezoelectric element (Fig. 1, 30, Col. 6, lines 10-30, or Fig. 9, 128, 130, Col. 7, lines 50-65) includes a bending plate (34, or 128) configured to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter during administration of the medicament (Col. 4, lines 17-26).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the piezoelectric element of modified Anand to include a bending plate so that the piezoelectric element includes a bending plate configured to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter during administration of the medicament as taught by Brisken for the purpose of to improve the fluid dispersion and preventing the occluding the lumen  (Brisken, Col. 4, lines 17-26).
Claims 12, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Brisken (US. 5,931,805).
Re claim 12, Anand discloses an medical device (abstract, ¶0009, Figs. 1-3c, the general shape of the distal end of the catheter 102 and Fig. 15 shows the piezoelectric element) configured to improve medicament dispersion within a flow of cerebrospinal fluid of the patient (¶0089), the medical device comprising: an implantable catheter (102) having a distal end  (distal most of 112, Fig. 3c) configured to be positioned within the flow of cerebrospinal fluid (abstract, ¶0089), a proximal end, a body defining a lumen configured to enable a flow of medicament to an infusion port positioned in proximity to the distal end (close to infusion port 182, ¶0106), and a piezoelectric element (148) positioned in proximity to the infusion port (122a/b, Fig.3a); and an implantable port (182) in fluid communication with the implantable catheter (¶0009) configured to receive medicament from a medicament source (¶0103 like pump or syringe, ¶0084); wherein the piezoelectric element includes an oscillating surface (surface of 148 that vibrate) capable to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter (¶0089), but it fails to disclose that the oscillating surface is used to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter and wherein the piezoelectric element is configured to increase a volume of the dispersion of the medicament by about twenty times that of an implantable catheter without a piezoelectric element.
 However, Brisken discloses a catheter (Fig. 1 or Fig. 9) has a piezoelectric element (Fig. 1, 30, Col. 6, lines 10-30, or Fig. 9, 128, 130, Col. 7, lines 50-65) includes a bending plate (34, or 128) to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter (Col. 4, lines 17-26, the plate as in Fig. 1 and Fig. 9 are outside the catheter).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the piezoelectric element of Anand to include a bending plate so that piezoelectric element is oscillating to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter as taught by Brisken for the purpose of improving the fluid dispersion and preventing the occluding the lumen  (Brisken, Col. 4, lines 17-26).
As to limitation in claim 12, Anand in view of Brisken is silent as to the specifics of the piezoelectric element is configured to increase a volume of the dispersion of the medicament by about twenty times that of an implantable catheter without a piezoelectric element. The instant disclosure describes the parameter of the number of increasing a volume of the dispersion of the medicament compare to that of an implantable catheter without a piezoelectric element as being merely preferable, and does not describe the number of increasing a volume of the dispersion of the medicament compare to that of an implantable catheter without a piezoelectric element as contributing any unexpected results to the system (see Fig. 5a-6c, ¶0051 of the current application, which describe that the dispersion volume is depended on the frequency of the piezoelectric, see also, Brisken discloses in Col. 3, lines 15-20 can change the frequency of the vibration of piezoelectric).  As such, parameters such as increasing a volume of the dispersion are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the increasing a volume of the dispersion of the fluid would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
  Re claim 13, Anand discloses wherein the piezoelectric element is configured to oscillate for a predefined period of time in relation to administration of the medicament (Anand ¶0089, ¶0057).  
Re claim 14, Anand discloses wherein the medical device further includes one or more physiological sensors (108, ¶104)  configured to monitor one or more physiological conditions of the patient to time oscillation of the piezoelectric element to correspond with an inference of heightened cerebrospinal fluid oscillations (¶0104, heart rate).
Re claim 15, Anand discloses wherein the one or more physiological sensors is configured to monitor at least one of a heart rate or respiratory rate of the patient (¶0104, heart rate). 
Re claim 17, Anand discloses wherein the implantable port includes a medicament flow sensor configured to detect a flow of medicament to time oscillation of the piezoelectric element (¶0119, ¶0102).  
Re claim 18, Anand discloses wherein the implantable port includes a power source (¶0089) configured to power the piezoelectric element (¶0105, wherein the system is fully implanted).   
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Brisken and further in view of Kalpin (US. 20100125246A1).
Re claim 16, Anand/Brisken fails to disclose wherein the implantable port includes a needle detection sensor configured to detect an insertion of a needle into the implantable port to time oscillation of the piezoelectric element.  
However, Kalpin discloses an implantable medical catheter with implantable port ( 34 is the catheter  and 40 is the port, Figs. 1-2) and the location in the spinal canal (¶0026) wherein medical device further comprises a needle detection sensor (14) configured to detect an insertion of a needle (20)  into the implantable port (40, ¶0081).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable port of Anand/Brisken to include a needle detection sensor so that the implantable port includes a needle detection sensor configured to detect an insertion of a needle into the implantable port to time oscillation of the piezoelectric element as taught by Kalpin for the purpose of improving the port for utilizing the sensor for determining the flow rate and status of the flowing and time of flowing (Kalpin, ¶0081, wherein the flowing the fluid time is the same time as the time for time  oscillation of the piezoelectric element, ¶0102 of Anand).
Response to Arguments
Applicant’s arguments, see remark, filed5/11/2022, with respect to the rejection(s) of claim(s) 1 under 102 and have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of over Anand in view of Browd.
The argument with regards to claim 12 in page 7-8, that Anand in view of Brisken fails to disclose the limitation with regards to dispersion volume comparison between with/without the piezoelectric element. This limitation is considered design choice as well operation choice as dispersion volume can be change with regards to increasing the frequencies and the device of  Brisken is capable to change the frequencies. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783         
/Lauren P Farrar/Primary Examiner, Art Unit 3783